Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record does not teach the photoelectric conversion layer includes a first region having a first thickness and a second region having a second thickness that is less than the first thickness, the second region overlaps with at least a portion of the readout circuit transistors in a second vertical direction perpendicular to the first lateral direction along which the first surface of the semiconductor substrate extends, and the second region is located adjacent to the first region along the first later direction.
Regarding claim 12, prior art of record does not teach the transfer gate electrode and gate electrodes of the readout circuit transistors are disposed on the first surface of the semiconductor substrate at a same level along the first vertical direction.
Regarding claim 20, prior art of record does not teach the photoelectric conversion layer includes a first region having a first thickness, a second region having a second thickness that is less than the first thickness, and a third region having a third thickness that is less than the first thickness, and wherein the third region extends from the first region and overlaps with at least a portion of the floating diffusion region in a direction perpendicular to the first surface of the semiconductor substrate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK